            Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 1 of 21



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
 ____________________________________
                                         :
 CARRIE WELLEIN                          :
 56 Glyndon Gate Way                     :
 Reisterstown, MD 21136                  :
                                         :
                Plaintiff,               :       JURY TRIAL DEMANDED
                                         :
                        v.               :       Civil No. __________
                                         :
 JERRY O. BATLEY, JR., M.D.              :
 333 E. Plainview Road                   :
 Lovington, NM 88260                     :
                                         :
                Defendant.               :
 ____________________________________ :


                                          COMPLAINT

       For her Complaint against Jerry O. Batley, Jr., M.D., Plaintiff Carrie Wellein, a citizen

of Maryland, by her undersigned attorneys, upon knowledge as to her own actions and dealings,

and upon information and belief as to Defendant and his actions, alleges as follows:

                                  NATURE OF THE ACTION

       1.       This is a case of “revenge porn” by a successful general surgeon who, when outside

the operating room, preys on women half his age, secretly and illegally recording them in intimate

moments with him without their consent that he then uses against them.

       2.       Plaintiff became involved in a relationship with Batley after he initially contacted

her online, ostensibly to purchase her artwork. They began seeing each other on a regular basis

when he was in Maryland and the relationship became more serious.

       3.       Unbeknownst to Plaintiff at the time, on a number of occasions when Plaintiff was

alone with Batley in hotel rooms in Maryland and Pennsylvania, Batley secretly recorded video of

Plaintiff unclothed as well as Plaintiff and Batley engaging in intimate sexual activity.
            Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 2 of 21



       4.       During the course of their relationship, Batley became more demanding and

controlling, making Plaintiff increasingly uncomfortable and unhappy in the relationship. Plaintiff

was also interested in pursuing a relationship with someone else she had been seeing.

       5.       As a result, Plaintiff informed Batley in or about October 2018 that she wanted to

end the relationship, although she was willing to remain friends with him.

       6.       Unhappy with Plaintiff’s decision and his loss of control, Batley reacted with great

hostility. In response, Batley sent packages to Plaintiff’s family, her boyfriend, and her boyfriend’s

roommate containing photographs of Plaintiff naked that she had shared with him in confidence

as well as footage from Batley’s secret recordings of Plaintiff and Batley engaged in intimate

sexual activity. Batley also included a letter in each package containing false and defamatory

statements about Plaintiff and captioned some of the photographs with defamatory and

embarrassing statements that he falsely attributed to Plaintiff.

       7.       As a result of Batley’s outrageous and criminal actions, Plaintiff has sustained

serious injury to her reputation, her privacy, her relationships with her family members, and her

mental and emotional well-being. She was devastated and felt violated upon learning that Batley

had been secretly recording her in intimate moments with him.

       8.       Batley was arrested and prosecuted in Pennsylvania for his acts of revenge porn,

for which he pled nolo contendere and was sentenced to probation and required to pay a fine.

       9.       The purpose of this action is to compensate Plaintiff for the serious harm that Batley

caused her and to hold him accountable for his outrageous, criminal, and wrongful conduct.

                                             PARTIES

       10.      Plaintiff Carrie Wellein is a citizen of Maryland. She resides at 56 Glyndon Gate

Way, in Reisterstown, Maryland. She is 31 years old.

                                                  2
          Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 3 of 21



       11.     Defendant Jerry O. Batley, Jr., M.D. is a general surgeon. He is 60 years old. On

information and belief, he is a citizen of New Mexico and resides at 333 E. Plainview Road,

Lovington, New Mexico 88260. On information and belief, his place of work is located at 1600

North Main Street, in Lovington, New Mexico.

       12.     Batley is a former citizen of the State of Maryland, where he used to reside and

practice medicine as a licensed physician. He has three children who reside in Maryland from a

marriage that ended in divorce. On information and belief, Batley continues to pay alimony and

child support to his ex-wife, who resides in Maryland.

       13.     On information and belief, Batley traveled to Maryland on a monthly basis to visit

his children and to see Plaintiff during the time period at issue. On information and belief, Batley

has continued to travel to Maryland on a monthly basis to visit his children and other women in

the area with whom he is involved.

       14.     On information and belief, Batley is married to Felisha Hedge, who resides in

Baltimore, Maryland. Several months ago, Batley’s Facebook page stated: “Married to Felisha

Hedge.” Hedge’s Facebook page stated that she was “[m]arried to Jerry Batley” on August 12,

2020. On information and belief, Batley regularly comes to Maryland to visit and live with Hedge.

                                 JURISDICTION AND VENUE

       15.     This Court has original jurisdiction over all claims asserted in this action pursuant

to 28 U.S.C. § 1332(a)(1) because the amount in controversy in this action exceeds $75,000, and

Plaintiff and Defendant are citizens of different States.

       16.     This Court has personal jurisdiction over Defendant Batley pursuant to Md. Code,

Cts. & Jud. Proc. § 6-103(b)(3) because Batley caused tortious injury in this State by an act or

omission in this State.

                                                  3
           Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 4 of 21



        17.      This Court also has personal jurisdiction over Defendant Batley pursuant to Md.

Code, Cts. & Jud. Proc. § 6-103(b)(4) because Batley caused tortious injury in this State or outside

this State by an act or omission outside the State and he has engaged in a persistent course of

conduct in the State.

        18.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(2) and (3)

because a substantial part of the events or omissions giving rise to the claims occurred in this

district, and defendant is subject to the Court’s personal jurisdiction with respect to this action in

this district.

                                     STATEMENT OF FACTS

                                       Batley Contacts Plaintiff

        19.      Plaintiff is an artist and has posted drawings for sale on various websites.

        20.      In or about June 2016, Batley contacted Plaintiff via social media about purchasing

some of her artwork that was posted online.

        21.      At the time, Plaintiff was living at her mother’s house, with her mother and brother,

in Adams County, Pennsylvania.

        22.      Following some back and forth communication via social media, Batley asked

Plaintiff to dinner in Baltimore, Maryland.

        23.      In or about the end of 2017, Plaintiff met Batley at the Four Seasons Hotel in

Baltimore where he was staying, and had dinner with him in Baltimore.

        24.      Thereafter, Plaintiff and Batley began seeing each other on a monthly basis, when

Batley was in Maryland to visit his children or for other reasons.

        25.      At the time, Batley was in his late 50s and Plaintiff was in her late 20s.

        26.      They exchanged messages via text and social media, such as Facebook Messenger,

                                                   4
           Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 5 of 21



on a regular basis.

                        Batley Secretly Records Intimate Images of Plaintiff

        27.     As the relationship became more serious, Batley invited Plaintiff to stay with him

in his hotel room when he was in town, in Maryland and southern Pennsylvania, near where

Plaintiff resided at the time.

        28.     During these hotel-room stays, which occurred approximately every month or two,

Batley and Plaintiff sometimes engaged in intimate acts.

        29.     Unbeknownst to Plaintiff at the time, Batley installed secret video cameras in his

hotel rooms before her arrival. Following her arrival, Batley secretly recorded video of Plaintiff

while she was unclothed in his hotel room and while they were engaged in sexual relations.

        30.     In or about the summer of 2018, Batley secretly recorded video of Plaintiff naked

and engaged in intimate sexual activity with Batley in his hotel room at the Four Seasons Hotel in

Baltimore.

        31.     Batley also secretly recorded video of Plaintiff unclothed and engaged in sexual

relations with him in his hotel rooms at the Courtyard by Marriott Hotel in Gettysburg,

Pennsylvania, the Hampton Inn in Hanover, Pennsylvania, the Days Inn in Gettysburg,

Pennsylvania, and a Motel 6 in Pennsylvania.

        32.     These video recordings were made by Batley without Plaintiff’s knowledge or

consent.

        33.     During one such visit in 2018 to Batley’s hotel room, at the Hampton Inn in

Hanover, Pennsylvania, Plaintiff indicated that she was not interested in having sex with him that

evening.

        34.     In response, Batley physically attacked Plaintiff, shoving her onto his bed, and

                                                 5
          Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 6 of 21



squeezing her face with great intensity, resulting in red marks on her body.

                                  Plaintiff Shares Private Photos

       35.     At various points during their relationship while they were physically apart, Batley

said that he missed Plaintiff and asked her to text him intimate pictures of her naked body.

       36.     On one or more occasions, he made specific requests for pictures of certain areas

of Plaintiff’s body.

       37.     Although Plaintiff was uncomfortable with these requests from Batley and did not

like taking and sharing the pictures he wanted, she agreed to take and send him these pictures, with

the understanding from Batley that these pictures were private and were not to be shared with

anyone else.

       38.     Plaintiff trusted Batley when he promised her that he would not show or share these

intimate photos with anyone else.

                              Plaintiff Decides to End Relationship

       39.     During their time together, Plaintiff became increasingly unhappy with Batley’s

controlling, threatening, and manipulative nature.

       40.     Among other things, at various times during their time together, Batley threatened

Plaintiff and would stalk her and her brother at Plaintiff’s mother’s residence in Pennsylvania.

       41.     In the fall of 2018, Plaintiff decided that she wanted to end her relationship with

Batley. She was unhappy with the relationship and, in particular, Batley’s increasingly controlling

and manipulative actions toward her, which made her increasingly uncomfortable and unhappy.

       42.     In addition, she wanted to pursue a relationship with a friend that she had been

dating who was her age and lived in the area. Her friend (“Boyfriend”) lived at the time in

Baltimore County, Maryland with a roommate who was a mutual friend of Plaintiff and Boyfriend.

                                                 6
          Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 7 of 21



        43.    In or about early October 2018, Plaintiff informed Batley that she wanted to stop

seeing him.

        44.    Batley reacted with great hostility when Plaintiff informed him that she wanted to

end their relationship. As a result, Plaintiff became fearful that he might attack or hurt her

physically.

        45.    Batley promised Plaintiff that he would not take any action against her if she texted

him a picture of her vagina, which he agreed to keep confidential.

        46.    Although Plaintiff did not like taking these pictures or sharing them with others,

Plaintiff agreed to send him the picture in return for his promise to not do anything further toward

her.

               Batley Sends Intimate Photos of Plaintiff to her Family and Friends

        47.    Despite Batley’s promise, on or about October 16, 2018, Batley sent a package to

Plaintiff’s mother’s home in Adams County, Pennsylvania. The package was addressed to

Plaintiff’s brother, who was living with Plaintiff and their mother at their mother’s home at the

time.

        48.    Although Batley used the alias “Bill Blass” in the return address listed on the

envelope, the content of the package, statements made in the package, handwriting on the envelope

and in the package, and his subsequent written admissions make clear that Batley was the sender.

        49.    The return address listed was in Atlantic City, New Jersey, at an address that Batley

visited regularly.

        50.    The package, which arrived on or about October 18, 2018, contained a letter written

to Plaintiff’s brother that Batley asked to be given to Plaintiff’s Boyfriend.

        51.    Batley’s letter in the package contained numerous false and defamatory statements

                                                  7
          Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 8 of 21



about Plaintiff.

        52.        In the letter, Batley falsely stated that Plaintiff had “stolen and extorted thousands

of dollars” from him.

        53.        In fact, Plaintiff never stole or extorted any money from Batley. Any money that

Batley gave to Plaintiff was in the form of a gift that he offered and insisted that she take.

        54.        Batley also falsely stated that Plaintiff had “coerced $6,000 cash from me which

she said was for [her] brother [] to close on the house.”

        55.        When Plaintiff mentioned that she was concerned about her brother’s ability to

make a down-payment on a house that he was trying to buy, Batley, on his own initiative, sent

Plaintiff $6,000 as a gift to help her and her brother.

        56.        Batley also falsely stated that he was “surprised [Plaintiff] doesn’t have a jail

record” and that he has “plenty of dirt on her to press charges.”

        57.        In fact, Batley knew this was a lie, that Plaintiff had not engaged in any criminal

conduct, and that he did not have any “dirt” on her.

        58.        These statements and others contained in the letter were false and defamatory.

        59.        Accompanying the letter were numerous naked photographs of Plaintiff.

        60.        Some of these photographs, which were taken by Batley using hidden cameras in

his hotel rooms, depicted Plaintiff engaged in sexual activity with Batley, including oral sex and

sexual intercourse.

        61.        In assembling the contents of the package, Batley attempted to redact his face from

the photos of him engaging in sexual activity with Plaintiff so that only Plaintiff was identifiable.

        62.        Included in the package were naked photographs of Plaintiff that Batley had asked

Plaintiff to send him with the agreement that they were private and would not be shared with

                                                     8
             Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 9 of 21



others.

          63.    In the photographs contained in the package, Batley added cartoon-like captions

purporting to recite sexual dialog between Batley and Plaintiff, disparage Plaintiff’s Boyfriend,

and allegedly recount Plaintiff’s sexual thoughts at the time.

          64.    The statements in these captions, which Batley made up, were false and defamatory,

depicted Plaintiff in a false light, and invaded her privacy.

          65.    The captions contained false, outrageous, vulgar statements about Plaintiff and her

Boyfriend.

          66.    Shortly after receiving Batley’s package and viewing its contents, Plaintiff’s

brother and mother called Plaintiff to let her know that they had received this package and were

very upset over the contents.

          67.    When Plaintiff learned of the package from her mother and brother, she became

very upset. She was crying, shaking, and hysterical. She was so upset, red, shaking, and out of

control that her brother wanted to take her to the hospital.

          68.    At approximately the same time, Batley also sent similar packages to Plaintiff’s

Boyfriend and her Boyfriend’s roommate at their apartment in Baltimore County, Maryland.

          69.    The package to Plaintiff’s Boyfriend and/or Plaintiff’s Boyfriend’s roommate

contained a letter from Batley to Plaintiff’s Boyfriend with false and defamatory statements about

Plaintiff.

          70.    Batley falsely stated that he and Plaintiff had “hook[ed] up several times in your

apartment” and it was Boyfriend’s “apartment [they] were violating.”

          71.    In fact, Batley and Plaintiff had never “hooked up” in, “violated,” or even so much

as kissed in Plaintiff’s Boyfriend’s apartment.

                                                  9
         Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 10 of 21



       72.     Batley also falsely stated that “cartoons at the back of the packet are offensive but

were [Plaintiff’s] actual words.” These “cartoons” consisted of photos of Plaintiff naked and

engaged in intimate sexual activity with Batley to which Batley added captions containing

numerous false, defamatory, and disgusting comments that Plaintiff never said.

       73.     These and other false statements in the letter were defamatory.

       74.     In the letter, Batley also admitted that he swore not to tell Plaintiff’s Boyfriend

about their relationship, but nevertheless violated that sworn promise in the letter by attempting to

inform him, in misleading and inaccurate fashion, about Batley and Plaintiff’s relationship.

       75.     The packages to Plaintiff’s Boyfriend and her Boyfriend’s roommate, like the

package to Plaintiff’s brother, contained naked photographs of Plaintiff that, unbeknownst to

Plaintiff at the time, Batley took with hidden cameras in his hotel rooms.

       76.     These photographs depicted Plaintiff naked and engaging in various forms of sexual

activity with Batley in his hotel room.

       77.     As with the photographs sent to Plaintiff’s brother, in the photographs sent to

Plaintiff’s Boyfriend and her Boyfriend’s roommate, Batley added cartoon-like captions

purporting to recite sexual dialog between Batley and Plaintiff, and recount Plaintiff’s sexual

thoughts at the time.

       78.     The statements in these captions, which Batley made up, were false and defamatory,

depicted Plaintiff in a false light, and invaded her privacy.

                   Batley’s Actions Cause Plaintiff Severe Emotional Distress

       79.     Plaintiff was devastated when she learned of the packages that Batley sent to

Plaintiff’s brother, Boyfriend, and Boyfriend’s roommate, the contents of which were also seen by

her mother.

                                                 10
         Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 11 of 21



       80.     She suffered extreme emotional distress and anxiety as a result of Batley’s sending

pictures of Plaintiff naked and engaged in various forms of sexual activity with him.

       81.     Plaintiff was horrified, felt violated, and suffered severe emotional distress upon

discovering that Batley had secretly video-recorded her in Batley’s hotel room naked and engaging

in various forms of sexual activity with him.

       82.     She was extremely distraught and felt violated by Batley’s dissemination of images

from those recordings to her brother, her Boyfriend, and her Boyfriend’s roommate as well as

others who saw these images, including her mother.

       83.     Upon seeing the contents of Batley’s package to Plaintiff’s brother, Plaintiff’s

family was extremely upset with Plaintiff, causing additional emotional distress, mental anguish,

and trauma for Plaintiff.

       84.     Plaintiff felt severely embarrassed and ashamed upon learning of and seeing the

packages that Batley had sent to her family, her Boyfriend, and her Boyfriend’s roommate.

       85.     Plaintiff remains extremely distraught and upset at the possibility that Batley still

has copies of these hidden recordings, and naked pictures of her, and could disseminate them to

others or post them on the Internet, if he hasn’t already.

                                 Batley Admits to Hurting Plaintiff

       86.     Following the receipt of Batley’s packages by Plaintiff’s brother, Boyfriend, and

Boyfriend’s roommate, on or about October 21, 2018, Batley exchanged text messages with

Plaintiff in which he admitted that he was the sender of the packages.

       87.     Batley stated: “In a heated moment what I intended only for [Boyfriend] to see

caused a lot more damage than what I could have ever anticipated. There’s no excuse. I feel

horrible. I can’t imagine what you and your family are going through. … You will never know my

                                                 11
          Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 12 of 21



regret and horrible sadness for hurting you.”

         88.    He further stated: “[W]hen you cut me off I was hurt and I retaliated in a childish

outburst. I regret that now.”

         89.    He acknowledged that sending the packages caused “permanent damage.” He said:

“[W]e can’t undo or repair. I’m sorry. U can never trust me now. U would never want to see me

or hear my voice. I fckd it up good.”

         90.    He said: “Today I failed miserably as a human being. I hurt someone I loved very

much.”

         91.    Plaintiff responded, “Today is the worst day of my life.”

         92.    Nevertheless, Batley threatened Plaintiff if she ever pursued legal action against

him for the harm that he admits he caused her. He said, “I know u are not vengeful but as your

family & friends try to talk u into doing something legal against me, I have made sure that I’m

clean but I would have a ton against u.”

         93.    Batley also threatened to shoot himself in the front yard of Plaintiff’s mother’s

home in Adams County, Pennsylvania, where Plaintiff was residing at the time.

                                Plaintiff Presses Criminal Charges

         94.    On or about October 22, 2018, Plaintiff was visiting her Boyfriend’s apartment in

Baltimore County, Maryland when a package from Batley arrived that was similar to the package

that he had sent to Plaintiff’s brother at Plaintiff’s mother’s residence in Adams County,

Pennsylvania.

         95.    Plaintiff was very upset and called the Baltimore County Police Department. She

wanted to press charges against Batley for sending the packages containing nude photos of Plaintiff

without her consent and for taking and distributing intimate photos of Plaintiff and Batley having

                                                12
        Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 13 of 21



sex with the use of hidden cameras and without her knowledge and consent.

       96.      The Baltimore County Police met with Plaintiff at her Boyfriend’s residence and

subsequently prepared an Incident Report, naming Batley as the perpetrator.

       97.      Plaintiff also pressed charges against Batley with the police in Adams County,

Pennsylvania.

       98.      Plaintiff secured protection from abuse orders against Batley from courts in

Maryland and Pennsylvania.

       99.      On or about January 16, 2019, criminal proceedings were initiated against Batley

in the Court of Common Pleas of Adams County, Pennsylvania.

       100.     Thereafter, Batley was arrested.

       101.     Batley was charged with unlawful dissemination of intimate images and multiple

counts of harassment.

                                     Batley Pleads No Contest

       102.     On January 21, 2020, Batley pled nolo contendere to the charge of unlawful

dissemination of intimate images, and was sentenced to 24 months of probation and fined $600,

plus various court fees. Batley was also ordered to complete a mental health evaluation and

treatment program as well as an anger management program.

       103.     The court ordered Batley not to have contact with Plaintiff or any member of her

immediate family and not to post any comments about or referring to Plaintiff or any member of

her family on any social media.

                                        Impact on Plaintiff

       104.     Batley’s secret video recording of Plaintiff, without her consent, while they were

engaged in sexual activity, and his dissemination of images from these recordings, along with

                                                   13
         Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 14 of 21



naked pictures of her, to Plaintiff’s family members, Plaintiff’s Boyfriend, Plaintiff’s Boyfriend’s

roommate, and possibly others has caused Plaintiff severe and lasting emotional distress and

mental anguish that has affected her overall well-being.

       105.    As a result of Batley’s actions, Plaintiff suffers from adjustment disorder, anxiety,

stress, and depression.

       106.    Plaintiff has experienced nightmares, paranoia, and unhappiness resulting from

Batley’s actions toward her.

       107.    This has greatly affected Plaintiff’s quality of life, her ability to function in society,

and her relationships with family members and others.

       108.    Plaintiff is also fearful that Batley may attack her physically or post naked or

intimate photos of her online in the future, if he hasn’t already.

                                             COUNT 1

                                              Intrusion

       109.    Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 108 as if set forth in this Count.

       110.    Batley intentionally placed and used hidden cameras in his hotel rooms in Maryland

and Pennsylvania for the purpose of video recording Plaintiff while she was naked and while

Plaintiff and Batley engaged in intimate sexual relations.

       111.    These cameras were placed and these recordings were made without Plaintiff’s

knowledge or consent.

       112.    Batley’s placement and use of the hidden cameras constituted an unreasonable and

intentional intrusion upon the seclusion or private affairs of Plaintiff.

       113.    Batley intentionally placed and used the hidden cameras to invade Plaintiff’s

                                                  14
         Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 15 of 21



privacy and intrude upon her private affairs.

       114.    A reasonable person would find Batley’s actions to be highly offensive.

       115.    Batley’s actions occurred in his hotel room where Plaintiff had a reasonable

expectation of privacy that she was not being recorded while she was naked and engaged in sexual

relations with Batley.

       116.    As a result of Batley’s intrusion, Plaintiff has suffered severe emotional distress,

mental anguish, and other damage.

                                             COUNT 2

     Unlawful Dissemination of Intimate Images in violation of 42 Pa. C.S.A. § 8316.1

       117.    Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 116 as if set forth in this Count.

       118.    Batley disseminated numerous images of Plaintiff in a state of nudity, including

images of her engaged in sexual conduct with him.

       119.    Batley disseminated these images with malice and an intention to harm Plaintiff.

       120.    These images were disseminated by Batley to Plaintiff’s family, Plaintiff’s

Boyfriend, and her Boyfriend’s roommate, among other possible recipients.

       121.    Batley disseminated these images to Plaintiff’s family members in Pennsylvania

and Plaintiff’s Boyfriend and Boyfriend’s roommate in Maryland, with the intent to harass, annoy,

or alarm Plaintiff, who was a former sexual or intimate partner of his.

       122.    Plaintiff did not consent to Batley’s dissemination of these images.

       123.    With respect to intimate images that Plaintiff provided to Batley at his request, these

images were provided to Batley with the agreement that Batley would not share them with or

disseminate them to anyone else.

                                                 15
         Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 16 of 21



        124.   Plaintiff did not consent to Batley’s recording of images that were taken, without

Plaintiff’s knowledge, in Batley’s hotel rooms in Pennsylvania and Maryland using hidden

cameras of which Plaintiff was not aware.

        125.   At the time that Batley disseminated these images, Plaintiff resided at her mother’s

residence in Adams County, Pennsylvania.

        126.   After being charged with violation of 18 Pa. C.S.A. § 3131, unlawful dissemination

of intimate image, Batley pleaded nolo contendere (i.e., he did not contest the charges against

him).

        127.   As a result of Batley’s dissemination of these images, Plaintiff has suffered long-

term, serious, and permanent injury to her reputation as well as severe emotional distress, mental

anguish, and lasting harm to her overall well-being.

        128.   Given the serious nature of Batley’s actions, his maliciousness, and the lasting harm

that his actions have caused, the Court should award treble damages, along with reasonable

attorney fees, court costs, and additional relief the Court deems necessary and proper, pursuant to

42 Pa. C.S.A. § 8316.1(c).

        129.   Such additional relief would include an injunction requiring Batley to turn over

and/or delete any copies of nude or intimate photos and video of Plaintiff that are still in his

possession or that have been stored or posted elsewhere in his possession, custody, or control.

                                             COUNT 3

Visual Surveillance with Prurient Interest, in violation of Md. Code, Crim. Law § 3-902(c)

        130.   Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 129 as if set forth in this Count.

        131.   Batley conducted visual surveillance of Plaintiff, as defined in Md. Code, Crim.

                                                16
         Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 17 of 21



Law § 3-902(a)(6), by engaging in deliberate, surreptitious observation of Plaintiff by the use of

hidden cameras in hotel rooms in Maryland and Pennsylvania to secretly video record Plaintiff

naked and/or engaged in sexual activity with Batley.

       132.    Batley conducted this visual surveillance with prurient intent in a private place—

namely, his hotel room—without Plaintiff’s knowledge or consent.

       133.    As a result of Batley’s secret recording of Plaintiff, Plaintiff has suffered severe

emotional distress, mental anguish, and lasting harm to her overall well-being.

                                             COUNT 4

                              Breach of Confidentiality Agreement

       134.    Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 133 as if set forth in this Count.

       135.    During their relationship, Batley asked Plaintiff to take and send him intimate

photos of Plaintiff appearing unclothed or semi-clothed.

       136.    Although she did not like taking or sharing such photos, Plaintiff agreed to provide

the photos to Batley as he requested in return for Batley’s agreement that he would keep these

photos confidential and would not show or share them with anyone else.

       137.    In return for Batley’s agreement to keep these photos confidential and not show or

share them with anyone else, Plaintiff texted Batley the photos he requested.

       138.    Plaintiff satisfied all conditions precedent for Batley’s agreement to keep the photos

confidential and not show or share them with anyone else.

       139.    Batley materially breached his agreement to keep the photos confidential when he

printed out copies and sent them to Plaintiff’s family members, Plaintiff’s Boyfriend, and

Plaintiff’s Boyfriend’s roommate.

                                                17
         Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 18 of 21



       140.    After Plaintiff informed Batley that she wanted to stop seeing him, Batley promised

that he would not take any action against Plaintiff if she sent him an intimate photo of her.

       141.    Although Plaintiff then sent Batley the photo he requested, Batley nevertheless sent

the packages to Plaintiff’s brother, Boyfriend, and Boyfriend’s roommate, in breach of his

agreement not to take any action against her.

       142.    As a result of Batley’s breach of the confidentiality agreement and agreement not

to take any action against her, Plaintiff has sustained damages that were foreseeable at the time of

Batley and Plaintiff’s agreement.

                                             COUNT 5

                           Promissory Estoppel/Detrimental Reliance

       143.    Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 142 as if set forth in this Count.

       144.    During their relationship, Batley asked Plaintiff to take and send him intimate

photos of Plaintiff appearing unclothed or semi-clothed.

       145.    Although she did not like taking or sharing such photos, Plaintiff agreed to provide

the photos to Batley as he requested in return for Batley’s clear and definite promise that he would

keep these photos confidential and would not show or share them with anyone else.

       146.    In making his promise, Batley reasonably expected that his promise would induce

Plaintiff to send him the intimate photos of her that he requested and that she was reluctant to send

him.

       147.    Batley’s promise to keep the photos confidential and not show or share them with

anyone else induced Plaintiff to send Batley the photos he requested.

       148.    Batley materially breached his promise to keep the photos confidential when he

                                                 18
         Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 19 of 21



printed out copies and sent them to Plaintiff’s family members, Plaintiff’s Boyfriend, and

Plaintiff’s Boyfriend’s roommate.

       149.    After Plaintiff informed Batley that she wanted to stop seeing him, Batley promised

that he would not take any action against Plaintiff if she sent him an intimate photo of her.

       150.    Although Plaintiff then sent Batley the photo he requested, Batley nevertheless sent

the packages to Plaintiff’s brother, Boyfriend, and Boyfriend’s roommate, in breach of his promise

not to take any action against her.

       151.    Batley’s breach of his promises caused Plaintiff to suffer damages that were

foreseeable at the time of Batley’s promise that induced Plaintiff’s reliance.

                                             COUNT 6

                           Intentional Infliction of Emotional Distress

       152.    Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 151 as if set forth in this Count.

       153.    Batley intentionally engaged in outrageous conduct to cause harm to Plaintiff.

       154.    Batley intentionally video recorded Plaintiff, without her knowledge or consent,

using hidden cameras while she was naked in his hotel rooms and while she was engaged in

intimate sexual activity with him.

       155.    Batley sent packages to Plaintiff’s family members, Plaintiff’s Boyfriend, and

Plaintiff’s Boyfriend’s roommate containing photos depicting Plaintiff unclothed and engaged in

intimate sexual activity with Batley that he took with the hidden cameras as well as photos that

Plaintiff had provided to Batley with the understanding that they would be kept confidential and

not shown or shared with anyone.

       156.    Batley knew that doing this would cause Plaintiff severe emotional distress.

                                                 19
         Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 20 of 21



       157.    Batley sent these packages, invaded Plaintiff’s privacy, broke his promise to keep

the photos provided by Plaintiff confidential, captioned photos in the packages with false and

defamatory statements about Plaintiff, and included a letter containing false and defamatory

statements about Plaintiff to intentionally inflict Plaintiff with severe emotional distress.

       158.    Batley sent these packages to Plaintiff’s family members to humiliate her in front

of her family and to cause harm to her relationship with her family.

       159.    Batley sent these packages to Plaintiff’s Boyfriend and Boyfriend’s roommate to

humiliate her and cause harm to her relationship with her Boyfriend and her Boyfriend’s

roommate, who was a friend of Plaintiff.

       160.    Batley’s actions were extreme and outrageous.

       161.    Batley’s actions caused Plaintiff severe emotional distress, mental anguish, and

harm to her overall well-being, all of which continue to this day.

       162.    Batley’s actions were done with actual and common-law malice toward Plaintiff,

with the goal of inflicting Plaintiff with severe emotional distress.



       For these reasons, Plaintiff Carrie Wellein demands judgment as follows:

               1.      On Counts 1-6, compensatory damages in an amount to be determined at

                       trial and in excess of $2.5 million, plus interest, costs, and reasonable

                       attorneys’ fees;

               2.      On Count 2, a trebling of compensatory damages awarded, plus reasonable

                       attorney fees, court costs, and additional relief, pursuant to 42 Pa. C.S.A. §

                       8316.1(c);

               3.      On Count 3, reasonable attorney fees, pursuant to Md. Code, Crim. Law §

                                                  20
        Case 1:21-cv-00276-SAG Document 1 Filed 02/02/21 Page 21 of 21



                       3-902(e)(2);

               4.      On Counts 2 and 3, enjoin Batley from further dissemination of any photos

                       or video of Plaintiff and to return or destroy all photos and video in his

                       possession, custody, or control, pursuant to 42 Pa. C.S.A. § 8316.1 and Md.

                       Code, Crim. Law § 3-902(f);

               5.      On Counts 1-6, punitive damages in an amount to be determined at trial and

                       in excess of $2.5 million; and,

               6.      Such other and further relief that the Court deems just and proper.


       Plaintiff demands a jury trial on all matters triable to a jury.

Dated: February 2, 2021
                                               Respectfully submitted,

                                               /s/David S. Wachen
                                               David S. Wachen (Bar No. 12790)
                                               WACHEN LLC
                                               11605 Montague Court
                                               Potomac, MD 20854
                                               (240) 292-9121
                                               Fax (301) 259-3846
                                               david@wachenlaw.com
                                               Counsel for Plaintiff Carrie Wellein
Of Counsel:
Jason Imler, Esq.
Mooney & Associates
230 York Street
Hanover, PA 17331
(717) 632-4656
Fax (717) 632-3612
jci@mooney4law.com




                                                 21
